             Case 2:20-cv-00863-KJD-DJA Document 6 Filed 05/21/20 Page 1 of 2




1
                               UNITED STATES DISTRICT COURT
2
                                      DISTRICT OF NEVADA
3

4
      TERRENCE BOWSER,                                Case No. 2:20-cv-00863-KJD-DJA
5
             Petitioner,
6                                                     ORDER
             v.
7

8     JERRY HOWELL, et al.,
9            Respondents.
10

11

12           In this case, on May 11, 2020, Terrence Bowser, who is apparently incarcerated
13   at Nevada’s Southern Desert Correctional Center, submitted a petition for writ of habeas
14   corpus (ECF No. 1-1). The Court’s records indicate that Bowser did not pay the filing fee
15   for this action, and he did not file an application to proceed in forma pauperis.
16   Therefore, this action was dismissed without prejudice. See Order entered May 14,
17   2020 (ECF No. 3); Judgment (ECF No. 4).
18           On May 20, 2020, the Court received from Bowser a letter (ECF No. 5) stating
19   that he believes the filing fee was paid and requesting that the case be reopened. The
20   Court treats this letter as a motion for reconsideration of the order dismissing the action.
21   The Court will deny this motion; the Court’s records indicate that Bowser did not pay the
22   filing fee.
23           Again, Bowser may seek to initiate a new habeas corpus action, by filing a
24   petition for writ of habeas corpus, along with payment of the $5 filing fee or an
25   application to proceed in forma pauperis.
26           IT IS THEREFORE ORDERED that the Bowser’s letter received May 20, 2020, is
27   treated as a motion for reconsideration and is DENIED.
28
                                                  1
            Case 2:20-cv-00863-KJD-DJA Document 6 Filed 05/21/20 Page 2 of 2




1          IT IS FURTHER ORDERED that the Clerk of the Court is directed to send to the

2    petitioner two copies of the form for a habeas corpus petition, two copies of the form for

3    an application to proceed in forma pauperis, and a copy of the petition received at the

4    Court on May 11, 2020 (ECF No. 1-1).

5

6                      21 day of ______________________,
           DATED THIS ___          May                   2020.
7

8
                                                     KENT J. DAWSON,
9                                                    UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                 2
